Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 Page 1 of 10 Page|D #: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

SCOTT AXELROD,
Plaintiff

v. C.A. No.
SHANNON SYSTEMS, LLC d/b/a .
BZBGATEWAY.NET,

Defendant

COMPLAINT
I. Introducto§y Statement

This action is brought by the Plaintiff seeking declaratory and injunctive relief, attorney’s fees
and litigation expenses and other equitable relief, including back pay, as Well as compensatory and
punitive damages to remedy unlawful discrimination in employment the Plaintiff suffered on account
of his disability(ies) or perceived disability(ies) in violation of the Americans With Disabilities Act of
199(), 42 U.S.C. §12101, et seq. (“ADA”), the Rhode lsland Civil Rights of People With Disabilities
Act, R.I.G.L. §42-87-1, et Seq. (“CRPD”), the Rhode lsland Fair Employment Practices Act, R.I.G.L.
§28-5-1, et seq. (“FEPA”), the Rhode lsland Civil Rights Act of 1990, R.I.G.L. §42-112-1, et seq.
(“RICRA”), the Family and Medical Leave Act, 29 U.S.C. §2601, et seq. (“FMLA”), and the Rhode
lsland Parental and Family Medical Leave Act, R.I.G.L. §28-48-1, et seq. (“RIPFMLA”).

II. fgt_i§

l. The Plaintiff is a resident of the Town of South Kingstown, County of Washington,
State of Rhode Island.

2. Defendant Shannon Systems, LLC d/b/a BZBGateWay.net (“BZB”) is a limited

liability company duly organized pursuant to the laws of Massachusetts and maintains a business

location at 80 Palmer Circle, Hope Valley, Rhode lsland 02832.

 

Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 Page 2 of 10 Page|D #: 2

III. Jurisdiction

3. This Court has jurisdiction over the Plaintiff s claims under the ADA pursuant to 42
U.S.C. §121 l7, jurisdiction over Plaintiff s claims under the FMLA pursuant to 29 U.S .C. §261'7, and
supplemental jurisdiction over the Plaintiff s claims under the CRPD, the FEPA, the RICRA, and the
RIPFMLA pursuant to 28 U.S.C. §1367.

IV. we

4. Venue is proper in this Court insofar as a substantial portion of the events or omissions
giving rise to the within claim occurred in the State of Rhode lsland in compliance with the
requirements set forth in 28 U.S.C. §1391.

V. Exhaustion of Administrative Remedies

5. On or about June l3, 2018, the Plaintiff timely co-filed a charge of disability
discrimination against Defendant B2B with the Rhode lsland Commission for Human Rights
("RICHR"), RICHR No. 18 EMD 322-3 5/32 and the United States Equal Employment Opportunity
Commission (“EEOC”), EEOC No. 161-2018-00297.

6. On or about September 27, 2018, more than one hundred twenty (120)' days, but less
than two (2) years after the charge was co-filed, the Plaintiff requested that the RICHR and the EEOC
issue a right to sue letter.

7. On or about October l7, 2018, Plaintiff was issued a notice of right to sue by the
RICHR and has timely instituted suit thereon

8. On or about December 6, 2018, Plaintiff was issued a notice of right to sue by the

EEOC and has timely instituted suit thereon

 

Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 Page 3 of 10 Page|D #: 3

9. The RICHR failed to act upon the Plaintiff s charge of discrimination within sixty
(60) days of the filing of the charge and thus the Plaintiff s CRPD claim is properly before this Court
pursuant to R.I.G.L. §42-87-4(b).

lO. There is no requirement under the RICRA, the FMLA, and the RIPFMLA relative to
the exhaustion of administrative remedies

VI. Material Facts

ll. In or about 2014, the Plaintiff was hired by Defendant B2B as the company’s
Information Technology (“IT”) Manager.

l2. The Plaintiff was the only employee that handled lT matters at Defendant B2B.

l3. During all relevant time periods, the Plaintiffs work performance was satisfactory
and met Defendant B2B’s legitimate expectations

14. The Plaintiff suffers from major depression and anxiety.

15. During all relevant time periods, employees and/or agents of Defendant B2B were
aware that the Plaintiff suffers from maj or depression and anxiety.

16. During his employment, the Plaintiff Was subjected to discrimination based upon his
disability(ies) or perceived disability(ies).

l7. On October 18, 2017, the Plaintiff’ s brother passed away.

18. After his brother’s passing, the Plaintiff utilized available vacation time and took time
off from work.

19. After his brother’s passing, the Plaintiff began to suffer from maj or depression and
anxiety and was unable to sleep.

20. In or about early November, 2017, the Plaintiff returned to work.

 

Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 Page 4 of 10 Page|D #: 4

2l. After the Plaintiff’ s return to work, the Plaintiff’ s co-workers at Defendant B2B
noticed that he was more reserved and was suffering from the mental and emotional impact of his
brother’s death.

22. After his return to work, the Plaintiff performed his work at the same level as prior to
his brother’s passing

23. Given his time-off, the Plaintiff had a back-log of work that required attention as well
as new work that continued to accumulate

24. On December 5, 2017, the Plaintiff performed updates to several computers at
Defendant B2B. While the updates were downloading, he closed his eyes for a moment

25. At that time, Donna Gilman, Director of Accounting and Human Resources, observed
the Plaintiff performing updates and resting his eyes for a moment

26. Ms. Gilman requested that the Plaintiff follow her to her office.

27. Ms. Gilman the told the Plaintiff to take four (4) to six (6) weeks off to get his “head
straight” and to get himself back together.

28. During this meeting, l\/ls. Gilman further stated that she wanted the Plaintiff to return
from this leave “strong” and ready to “kick *ss.”

29. During this meeting, Ms. Gilman informed the Plaintiff that if he was to continue
going down the path he was headed, he would be terminated

30. On or about December 6, 2017, the Plaintiff commenced a medical leave of absence.

31. That at all relevant times, the Plaintiff was eligible for and entitled to an FMLA and/or
RIPFMLA medical leave.

32. During his medical leave of absence, the Plaintiff applied for and received temporary

disability insurance benefits

 

Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 PageB of 10 Page|D #: 5

33. On or about Thursday, February 1, 2018, the Plaintiff reported to Defendant B2B’s
office to provide the company with a note from his physician permitting him to return to work on
February 5, 2018.

34. The Plaintiff was then informed by a human resources representative that his
physician’s note required additional information and that he needed to submit a supplementary
physician’s note. Specifically, the physician’s note needed to include the reason for his medical leave.

35. The Plaintiff informed the human resources representative that he would be unable to
obtain a new physician’s note prior to Monday (February 5, 2018) as his physician’s office was not
open on Fridays, but that he would obtain a new physician’s note.

36. On February 5, 2018 at 8:00 a.m., the Plaintiff reported to work.

37. Shortly thereafter, the Plaintiff was called into a meeting with Ms. Gilman as well as
Defendant’s Chief Executive Officer and the Plaintiff s Supervisor.

38. During this meeting, the Plaintiff was informed by Ms. Gilman that management
believed that he was unable to handle his job responsibilities and terminated his employment

39. That despite his disability(ies) or perceived disability(ies), the Plaintiff Was still
qualified to perform the essential functions of his job with or without a reasonable accommodation

40. That Defendant B2B’s purported rationale for Plaintiffs termination was pretext for
discrimination based on his disability(ies) or because he was perceived as disabled and/or because he
commenced a medical leave of absence

41 . That the facts of this matter clearly establish that Defendant B2B discriminated against
the Plaintiff on account of his disability(ies) or perceived disability(ies) in violation of the ADA, the

CRPD, the FEPA, and the RICRA.

 

Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 Page 6 of 10 Page|D #: 6

42. That Defendant B2B subjected the Plaintiff to workplace discrimination, including
terminating his employment, on account that he exercised her statutory right to a medical leave of
absence pursuant to the FMLA and the RIPFMLA.

43. Defendant B2B’s actions and/or omissions are in violation of the ADA, the CRPD,
the FEPA, the RICRA, the FMLA, and the RIPFMLA and were motivated by malice and ill will
toward the Plaintiff, and Defendant B2B’s actions were intentional, williiil, malicious and taken with
reckless and callous indifference to the statutorily protected rights of the Plaintiff.

44. As a proximate result of Defendant B2B’s unlawful acts and/or omissions, including,
but not limited to, those described herein, the Plaintiff suffered loss ofincome, as well as employment
benefits, mental and physical anguish, pain and suffering, and loss of enjoyment of life.

VII. Claims For Relief

45. The Plaintiff incorporates in the counts below the allegations contained in paragraphs

1-44 above.

Count One
Unlawful Discrimination_42 U.S.C. 812101, et sea.

46. Defendant, by its acts and/or omissions, including, but not limited to, those described
herein, constitute unlawful discrimination against the Plaintiff in employment on account of his
disability(ies) and/or perceived disability(ies) in violation of the ADA causing the Plaintiff to suffer
damages as aforesaid and thereby deprived Plaintiff of rights secured under the ADA.

Count Two
Unlawful Discrimination-- R.I.G.L. 842-87-1, et seq.

47. Defendant, by its acts and/or omissions, including, but not limited to, those described
herein, engaged in unlawful discrimination against the Plaintiff in employment on account of his

disability(ies) or perceived disability(ies) in violation of the Rhode lsland Civil Rights of People with

 

Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 Page 7 of 10 Page|D #: 7

Disabilities Act, R.I.G.L. §42-87-1, et seq., causing the Plaintiff to suffer damages as aforesaid and
thereby deprived the Plaintiff of rights secured under the CRPD.

Count Three
Unlawful Discrimination_R.I.G.L. 828-5-1, et sea.

48. Defendant, by its acts and/or omissions, including, but not limited to, those described
herein, engaged in unlawful discrimination against the Plaintiff in employment on account of his
disability(ies) or perceived disability(ies) in violation of the Rhode lsland Fair Employment Practices
Act, R.I.G.L. §28-5-1, et seq., causing the Plaintiff to suffer damages as aforesaid and thereby
deprived the Plaintiff of rights secured under the FEPA.

Count Four
Unlawful Discrimination-R.I.G.L. §42-112-1, et seq.

49. Defendant, its acts and/or omissions, including, but not limited to, those described
herein, engaged in unlawful discrimination against the Plaintiff in employment on account of his
disability(ies) or perceived disability(ies) insofar as said actions and/or omissions resulted in the
termination of an employment contract and the loss of benefits, terms and conditions of a contractual
relationship existing between the Plaintiff and Defendant in violation of the Rhode lsland Civil Rights
Act of 1990, R.I.G.L. §42-112-1, et seq., causing the Plaintiff to suffer damages as aforesaid, and
thereby deprived the Plaintiff of rights secured under the RICRA.

Count Five
Violation of FMLA_29 U.S.C. 82601, et sea.

50. Defendant, by its acts and/or omissions, ` including, but not limited to, those
described herein, discriminated against the Plaintiff and violated Plaintiff’ s statutory rights in
violation of the Family and Medical Leave Act, 29 U.S.C. §2601, et seq., causing the Plaintiff to

suffer damages as aforesaid, and thereby deprived the Plaintiff of rights secured under the FMLA.

 

Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 Page 8 of 10 Page|D #: 8

Count Six
Violation of RIPFMLA-~R.I.G.L. 828-48-1, et seq.

51. Defendant, by its acts and/or omissions, including, but not limited to, those
described herein, discriminated against the Plaintiff and violated the Plaintiff’ s statutory rights in
violation of the Rhode lsland Parental and Family Medical Leave Act, R.I.G.L. §28-48-1, et Seq.,
causing the Plaintiff to suffer damages as aforesaid, and thereby deprived the Plaintiff of rights
secured under the RIPFMLA.

VIII. Prayers for Relief

WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

1 . a declaratory judgment that the Defendant, in the manner described herein, unlawfully
discriminated against the Plaintiff in violation of the Rhode lsland Civil Rights of People with
Disabilities Act, R.I.G.L. §42-87-1, et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101, et seq. , the Rhode lsland Fair Employment Practices Act, R.I.G.L. §28-5-1, et seq. , the Rhode
lsland Civil Rights Act of 1990, R.I.G.L. §42-112-1, et seq., the Family and Medical Leave Act, 29
U.S.C. §2601, et seq., and the Rhode lsland Parental and Family Medical Leave Act, R.I.G.L. §28-
48-1, et seq.;

2. enjoining and permanently restraining the Defendant from violating the Rhode lsland
Civil Rights of People with Disabilities Act, R.I.G.L. §42-87-1, et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., the Rhode lsland Fair Employment Practices
Act, R.I.G.L. §28-5-1, et seq. , and the Rhode lsland Civil Rights Act of 1990, R.I.G.L. §42-112-1, et
seq. , the Family and Medical Leave Act, 29 U.S.C. §2601, er seq., and the Rhode lsland Parental and
Family Medical Leave Act, R.I.G.L. §28-48-1, et seq.;

3. award the Plaintiff back pay, including incremental increases, pension rights and other

benefits, plus prejudgment interest thereon;

 

Case 1:18-cv-00680-WES-PAS Document 1 Filed 12/14/18 Page 9 of 10 Page|D #: 9

4. award the Plaintiff compensatory damages for future pecuniary losses, emotional
pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses, plus prejudgment interest thereon;

5. . award the Plaintiff punitive damages ;

6. award the Plaintiff liquidated damages;

7. award the Plaintiff reasonable attorney's fees and costs of litigation; and,
8. such other and fuither relief as the Court deems just and proper.

IX. Demand for Jui_'y Trial

The Plaintiff hereby demands a trial by jury on all counts so triable.
X. Designation of Trial Counsel
The Plaintiff hereby designates V. Edward Formisano, Esquire, Michael D. Pushee, Esquire,

and Nicole J. Policastro, Esquire as trial counsel.

PLAINTIFF,
By his attorneys,

Date: December 14, 2018 /s/ V. Edward Formisano
V. Edward Formisano (#5 5 12)

/s/ Michael D. Pushee
Michael D. Pushee (#6948)

/s/ Nicole J. Policastro
Nicole J. Policastro (#9606)
Formisano & Company, P.C.
100 Midway Place, Suite 1
Cranston, RI 02920

(401) 944-9691

(401) 944-9695 (facsimile)

 

Case 1:18-cV-00680-WES-PAS Document 1 Filed 12/14/18 Page 10 of 10 Page|D #: 10

CERTIFICATION

1 hereby certify that the within document has been electronically filed with the Court on this
14th day of December, 2018 and is available for viewing and downloading from the ECF system.

/s/ V. Edward Formisano

10

 

